        CASE 0:17-cv-03058-SRN-HB Document 122 Filed 02/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


  Brock Fredin,

                             Plaintiff,          Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                             Defendant.


                   SUPPLEMENTAL DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am an attorney with the law firm of Kutak Rock LLP and counsel to

Defendants in the above-captioned matters. I submit this Declaration in support of

Defendants’ Motion for Sanctions.

         2.        Attached hereto as Exhibit C are pages of the Deposition of Brock Fredin

taken December 5, 2019, that are referenced in Defendants’ Reply in Support of their

Motion for Sanctions.




4827-3528-5941.1
        CASE 0:17-cv-03058-SRN-HB Document 122 Filed 02/24/20 Page 2 of 2



         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 24th day of February, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




                                                2
4827-3528-5941.1
